Follett, J.,
in concurring in that opinion, stated that a witness testified: “ That he saw and heard the train and stopped and waited for it, but "that the carriage in which the plaintiff was riding kept *499right on and was struck. The plaintiff, by his own evidence, established that his negligence contributed to the accident.”
When that case was under review (120 N. Y. 290) it was said in the course of the opinion, viz.: “ The rule that the driver’s negligence may not be imputed to the plaintiff should have.no applies^ tion to this case. Such rule is only applicable to cases where .the relation of master and servant, or principal and agent, does not exist, or where the passenger is seated away from the driver, or is separated from the driver by an inclosure and is without opportunity to discover danger and to inform the driver of it. (Robinson v. N. Y. C. & H. R. R. R. Co., 66 N. Y. 11.) It is no less the duty of the passenger, where he has the opportunity to do so, than of the driver, to learn of danger and avoid it if practicable. The plaintiff was sitting upon the seat with the driver, with the same knowledge of the road, the crossing and environments, and with at least the same, if not better, opportunity of discovering dangers that the driver possessed, and without any embarrassment in communicating them to him.”
In speaking of this rule it is said in Wood on Railroads (ed. of 1894, § 322a) that “where the master is seated on the driving-box with his servant, who holds the reins, and an injury occurs while they are driving over a crossing, the master’s action for damages will be barred if the negligence of. his servant contributed to cause the injury.”
And in volume 4 American and English Encyclopaedia of Law (p. 82, § 38) it is said, viz.: “ Imputable contributory negligence, which will bar the plaintiff from recovery, exists when the plaintiff, although not chargeable with personal negligence, has been by the negligence of a person in privity with him, and with whose fault he is chargeable, exposed to the injury which he received through the negligence of the defendant.”
. In the course of the opinion delivered in denying the motion at Special Term for a new trial, the learned trial judge observed: “ If the plaintiff was taking care for himself, then it does not make any difference whether his hired man was there or not, because the plaintiff was doing all that he was called upon to do. * * * If a man was taking care of himself for his own safety, he certainly could not be made liable for any accident that occurs, although some*500body else, upon, whom he was not depending, was not using proper care.”
We think the failure of the explanation made in the charge and of the explanation made in defense thereof found in the language we have just quoted, lies in the omission to apply all the facts and circumstances disclosed by the evidence to the rule of law which casts Upon the plaintiff the burden or showing that he was not only personally free himself, ■ but that his ■ agent or servant, who was engaged in the same common purpose, at his instance and request, of approaching and safely crossing the tracks of .the defendant, was free from contributory negligence. (See, also, Little v. Hackett, 116 U. S. 366.)
It is contended,'however, by the learned counsel for the respondent that “ even, if technically, the defendant was entitled to the abstract charge requested, no harm has happened to it.”
We are not able to assent to that view of the case. The evidence relating to the plaintiff’s freedom from contributory negligence presented a very delicate question for the jury to determine, and the jury, as the charge was made, and as the refusal was inade, and as the explanation was made, may'have had aia imperfect understanding of the exact rules of law which were applicable to the facts relating to the question of the plaintiff’s freedom from contributory negligence. We cannot assent to the supposition that the jury may not have been misled by the rules of law delivered to them by the learned judge at the trial. We are of the opinion that the exceptions present such errors as require that there should be a new trial.
Green, J., concurred; Ward, J., concurred in the result; Follett and Adams, JJ., dissented.